}
ti

PIM Ps ROR

br dedge

oO On OO oO FF WO YP +

Mm mp Pp PMO HM NY HW NW NYO HH] FH Ff Fe fF fF Ff ZF +
oN Oo fF oO NYDN + BD Oo DAN OW A fF WO NVM + CO

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 1 of 8

KRONENBERGER ROSENFELD, LLP
Karl S. Kronenberger (Bar No. 226112)
Jeffrey M. Rosenfeld (Bar No. 222187)
Tomasz R. Barezyk (Bar No. 312620)
150 Post Street, Suite 520

San Francisco, CA 94108

Telephone: (415) 955-1155

Facsimile: (415) 955-1158
karl@KRinternetLaw.com
jeff@KRinternetLaw.com
tomasz@KRinternetLaw.com

Attorneys for Plaintiff Peter Todd

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

PETER TODD, an individual,
Plaintiff,
V.

SARAH MICHELLE REICHWEIN aka
ISIS AGORA LOVECRUFT, an
individual,

Defendant.

 

 

Case No. 4:19-cv-01751-DMR

Case No. 4:19-cv-01751-DMR

DECLARATION OF DANIEL J.
BERNSTEIN IN SUPPORT OF
PLAINTIFF’S OPPOSITION TO
DEFENDANT’S SPECIAL MOTION TO
STRIKE PLAINTIFF’S COMPLAINT (ANTI-
SLAPP MOTION)

Date: August 22, 2019
Time: 1:00 p.m.
Location: Courtroom 4

Complaint Filed: April 3, 2019

BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
PAP WHE Pd Geb ROTO SESE En

Co Oo ON Oo oO Fk WO PH =

NM ™ mM PMP NW NM PM PRO DRO eee ee ete ese te o_o
ony Dm oa fh WO HO + Oo HO WBN OO OF HF WO LTO —

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 2 of 8

|, Daniel J. Bernstein, do hereby declare:

1. | am an individual, and | executed this declaration in the Netherlands. | am
not a party to this lawsuit. | have personal knowledge of the facts stated below, and would
competently testify regarding these facts if called to do so.

2. | currently have two employers. First, | have been employed by the
University of Illinois at Chicago continuously since 1995, first as Research Assistant
Professor, then as Assistant Professor, then as Associate Professor, then as Professor,
and now as Research Professor. Second, | have new part-time employment as Guest
Professor at the Ruhr University Bochum in Germany.

3. My main research area is cryptography. For example, | designed the
"Curve25519" cryptographic algorithm, which is used by Facebook (according to
https://www.whatsapp.com/security/WhatsApp-Security-Whitepaper.pdf) to encrypt
WhatsApp messages, and is used by Apple (according to
https:/jwww.apple.com/business/site/docs/iOS Security Guide.pdf) in every iPhone. |
also designed the "ChaCha20" and "Poly1305" cryptographic algorithms, which are used
by Google (according to https://security.googleblog.com/2014/04/speeding-up-and-
strengthening-https.html) to encrypt HTTPS connections from most Android phones. |
estimate that cryptographic algorithms that | designed protect daily communication for
more than two billion people around the world.

4. When | first became interested in cryptography, research in the area was
hampered by export-control laws. | was the plaintiff in a successful court case in the 1990s
(see generally https:/Awww.eff.org/deeplinks/2015/04/remembering-case-established-
code-speech/) regarding the constitutionality of these laws. Supreme Court precedent
regarding due process in the First Amendment context played a key role in my case. Even
before the case began, | was already a firm believer in the principles of due process.

5. My research is funded primarily by grants. For example, the Dutch
Research Council (NWO) awarded a "Vici" grant for 1.5 million Euros to support my

research. This grant funded a five-year part-time position for me at Eindhoven University

Case No. 4:19-cv-01751-DMR 1 BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
}

a

WI Pr tee

Pigels

oO ON OA FP WoO YP =

mM PO PMO NM ND NB NH YM NO HH] HH] FH F&F FSF Fe Ff Ff - BZ
on Do fF O ND |] FO OO DAN DO ao KF WO NY =

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 3 of 8

of Technology (TU/e) in the Netherlands starting in June 2012, along with various
positions for Ph.D. students and postdoctoral researchers with various starting dates.

6. Overall nine students (four men, five women) have received their Ph.D.s
under my supervision, including seven students (four men, three women) at TU/e,
including three students (one man, two women) funded by the Vici grant. All seven TU/e
students had two supervisors; in each case the other supervisor was Professor Tanja
Lange (“Prof. Lange”) at TU/e. Four of these seven TU/e students (two men, two women)
received their Ph.D.s "cum laude," a distinction that is strictly limited by a central university
committee to the top 5% (1/20) of TU/e Ph.D.s.

7. | am continuing to supervise other Ph.D. students at TU/e. One of them,
Jacob Appelbaum, joined TU/e in 2015 as the fourth student funded by the Vici grant.
Appelbaum's other supervisor was and is Prof. Lange.

8. At the Privacy Enhancing Technologies Symposium around the end of June
2015, in a discussion with Prof. Lange and me, Defendant, known to me as Isis Lovecruft,
expressed interest in also joining TU/e as a Ph.D. student.

9. | did not offer Lovecruft a Ph.D. position. Prof. Lange also did not, as far as
| know, offer Lovecruft a Ph.D. position.

10. On June 4, 2016, | saw a website (http://jacobappelbaum.net) that
introduced itself as follows: "Hey there! We're a collective of people who have been
harassed, plagiarized, humiliated, and abused—sexually, emotionally, and physically—
by Jacob Appelbaum." The author name listed on the website was "Jacob's Rape Victims
Collective." A true and correct copy of the complete <jacobappelbaum.net> website is
attached hereto as Exhibit A.

11. The <jacobappelbaum.net> website contained various accounts regarding
Appelbaum. | understood that at least three of the accounts were accusing Appelbaum of
sexual assault. The authors of these three accounts used the pseudonyms "Forest,"
"River," and “Sam” to publish the accounts. See Exhibit A.

12. On June 6, 2016, | saw a public response from Appelbaum on

Case No. 4:19-cv-01751-DMR 2 BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
Weed hn

HIRI PH bb TOG

oO ODN Oo Fk Oo YP —

NM MP WM %M $%W” PR MP PO DRO — mmm me me et
on DOD oO FR WO DY | OD HO BN OO Oo HK WO PE —

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 4 of 8

(http://www.twitlonger.com/show/n_isoorlp) stating that "the accusations of criminal
sexual misconduct against me are entirely false.” A true and correct copy of this public
response by Appelbaum is attached hereto as Exhibit B.

13. | was, and | remain, horrified at the possibility that Appelbaum is a rapist.

14. ‘| was, and | remain, horrified at the possibility that “Jacob's Rape Victims
Collective" was falsely accusing Appelbaum of rape.

15. My view was, and is, that the severity of rape accusations requires such
accusations to be handled by a court. | see far too much risk that self-appointed judges
acting upon rape accusations end up erroneously punishing someone innocent, whether
this is the accuser or the accused.

16. Lovecruft said in a subsequent blog post (see below) that she was "Forest."
lf a court concludes, after due process, that Appelbaum raped Lovecruft, or concludes,
after due process, that Lovecruft lied about this, then | will support appropriate
punishment for the guilty party. Unless and until this happens, | condemn the idea of
punishing either of them regarding these accusations.

17. | expressed similar thoughts in a June 7, 2016 blog post "The death of due
process" (https://blog.cr.yp.to/20160607-dueprocess. html). A true and correct copy of this
blog post appears as Exhibit C.

18. My blog post had the subtitle "A few notes on technology-fueled
normalization of lynch mobs targeting both the accuser and the accused. #ethics #crime
#punishment.” The blog post closed by saying "Ultimately the accused and the accuser
are both punished, truth be damned.”

19. My blog post did not mention Appelbaum. My view was and is that the
relevant ethical principles are much broader than this example.

20. In the same blog post, | emphasized the possibility of error in both
directions, and | stated the importance of having an unbiased tribunal hear testimony from
both sides. My blog post condemns "angry people who want to be judges and juries and

executioners" punishing "accusers who have not had their day in court" and, on the

Case No. 4:19-cv-01751-DMR 3 BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
WO wy brean

HALEy babe te bd

ids

oO ON OO a F&F WO PE —

Oo wo MO DH DY LH NY MY HD FH fF FA Fe F Fe FR FP Asa
ont oa sp OO ND |= CO HAN DO aA F WwW NY + CO

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 5 of 8

opposite side, "alleged culprits who have not had their day in court."

21. Before Lovecruft accused Appelbaum of sexual assault, | was already
familiar with rules that, in some circumstances, force university personnel to act as judges
regarding United States students accused of rape, without regard to the existence or
results of criminal proceedings. At TU/e, there is a university committee designated to
handle harassment complaints, but TU/e policy regarding student complaints
(https://educationquide.tue.nl/organization/official-rules-and-requlations/complaints-and-
disputes/complaints/) says that TU/e will not consider "complaints that are part of
proceedings under criminal law." A true and correct copy of TU/e’s policy regarding
student complaints is attached hereto as Exhibit D.

22. Around June 13, 2016, a week after my blog post, Lovecruft published a
blog post (http://blog.patternsinthevoid.net/the-forest-for-the-trees.html). She announced
her blog post on Twitter (https://twitter.com/isislovecruft/status/743131291093209089) on
June 15, 2016: "Jacob Appelbaum sexually assaulted me. ... Here's my full story and
what's next." A true and correct copy of Lovecruft’s June 13, 2016 blog post is attached
hereto as Exhibit E.

23. Lovecruft used, inside her blog post, the text "deeply-ingrained institutional
structure of rape apologists" as a link to my blog post. | considered responding but
decided that this was not necessary. The first line of text in my blog post had already
described rape as a “horrifying crime."

24. Four months later, on October 11, 2016, Lovecruft published a series of
tweets (https://twitter.com/isislovecruft/status/78597247 1912509440) again stating that
Appelbaum had sexually assaulted her, and further stating that she had been retaliated
against for "reporting" this. Each tweet ended with the hash tag "#WhyIDidntReport." A
true and correct copy of Lovecruft’s series of tweets is attached hereto as Exhibit F.

25. _In her fourth tweet in the series of Tweets in Exhibit F, Lovecruft switched
to making claims about Prof. Lange and me: "His academic advisors have taken steps to

punish and threaten reprisal—for myself & others within academia—for our actions.

Case No. 4:19-cv-01751-DMR 4 BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
WOE ELD

WH EM GE

ids

Oo On Oo oO fF WO PE —

NR MW ND %PM mW PP NM PD RO — meme me ee ee Vt
o nt DO om Bh WO DY H-H- FOF Oo BN OO a FF WO YP + OC

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 6 of 8

#Why|DidntReport."

26. __| tweeted, and | hereby vouch for, the following response: "For the record:
I'm unable to figure out any connection between reality and this @isislovecruft tweet.
She's severely misinformed or lying." | used Twitter's normal "reply" mechanism for my
response. | further used Lovecruft's Twitter handle "@isislovecruft" with the objective of
having Twitter notify her that my tweet had mentioned her. | have never blocked
Lovecruft's account from seeing my tweets. A true and correct copy of my tweet in
response to Lovecruft’s tweet is attached hereto as Exhibit G.

27. As Exhibit F reflects, before my response, Lovecruft had also issued the
following tweet: "Let's be clear: Jacob is a sociopathic narcisist, and his advisors are
tenured academics actively covering up for other reports of abuse."

28. | condemn the idea of covering up reports of abuse. Contrary to Lovecruft's
accusation, | have always taken care to handle such information properly. For example,
in June 2016, | became deeply concerned regarding an ongoing conversation with a TU/e
Ph.D. student (Henry de Valence, also known as “Harry,” also Lovecruft's partner), so |
sent him an email recommending that he send me a written report. A true and correct
copy of my email to Henry de Valence appears as Exhibit H.

29. On October 17, 2017, a year and six days after the series of tweets
described above, Lovecruft issued a tweet (http://archive.fo/kiQF5) calling me a “rape
apologist and enabler.” A true and correct copy of Lovecruft’s October 17, 2017 tweet is
attached hereto as Exhibit I.

30. The same day (October 17, 2017), Lovecruft issued a_ tweet
(http://archive.fo/zZQCKD) saying "these goddamned piece of shit rapist abuser men are
only there because they're enabled by someone you know" and then saying "KILL THEIR
ENABLER." A true and correct copy of this October 17, 2017 tweet is attached hereto as
Exhibit J.

31. | understood Lovecruft’s two tweets together as asking Lovecruft's

followers, and others who saw her tweets, to take violent action towards me. | already

Case No. 4:19-cv-01751-DMR 5 BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
ROSH STEED

rly En

Pagel

oOo On om oa FPF Wo P=

rp Mm no Pp MH MW PM NY ND |] |] SHS SF SF Ff fF S| =
ony Oo oa FR OO ND H TO OF WAN OO a HF WO NY =| OC

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 7 of 8

knew that she had more than 10,000 followers on Twitter. | saw that these two tweets
were gathering some "likes" and "retweets."

32. | contacted an attorney on October 19, 2017 to ask about the possibility of
a restraining order against Lovecruft. | pointed the attorney to Lovecruft's tweet calling
me a “rape apologist and enabler"; her tweet saying "KILL THEIR ENABLER"; and each
of the further URLs listed below in this declaration.

33. | had seen a series of October 16, 2017 tweets from Lovecruft (including
http://archive.fo/3jFdO and http://archive.fo/yaiGP) regarding another incident in which
she described herself as becoming violent ("I punched [Hardison] in his fucking face")
after losing control ("I just fucking lost it"). In Lovecruft's description, Hardison was
someone who had previously “force kissed" her, and who then made offensive comments,
at which point she "lost it" and punched him. In Lovecruft's description, Hardison
responded to Lovecruft's punch by trying to drag her "into traffic," at which point she
punched him again "3-4 times." Lovecruft's tweets included a disturbing picture of serious
bruises on Lovecruft's arm. Lovecruft's tweets also indicated that Hardison had called the
police. | do not know what the police report says.

34. | had also seen a tweet from Lovecruft in 2013 (http://archive.fo/sEqy0)
where she seemed to be advocating arson. | would expect tweets such as this to attract
followers with tendencies towards violence. | was also aware that the registration
information for Lovecruft's web site
(https://whois.icann.org/en/lookup?name=patternsinthevoid.net) points to an address
(5934 N BORTHWICK AVE, PORTLAND OREGON 97217 US) that is on public record
(http://archive.fo/Ddmtz) as having a house catch on fire.

35. | have not yet asked any court to take action regarding Lovecruft. However,
| have now seen a court filing from Lovecruft repeating the same false accusations about
me, including the "punish," "threaten," and "covering up" accusations. My understanding
is that Lovecruft, by repeating these accusations only in an exhibit and not making the
same accusations in the text of her declaration per se, is avoiding making these

Case No. 4:19-cv-01751-DMR 6 BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
Weed |)

nO EE

WIT Pia bd

bay
‘

’
I

Oo On DO oO Fk WO YP —

M Mm nr wo NO NW NM NDP NYP + | |} | +? | >_> > —
on DD Oo fF WO NBO —|- FO oO DN DOD aA LK WoO NY HH OO

 

Case 4:19-cv-01751-DMR Document 26 Filed 07/29/19 Page 8 of 8

accusations under penalty of perjury; but | would not expect her followers to notice this
distinction.

36. | am fearful of what Lovecruft's continued distribution of these false
accusations about me will bring in the future, up to and including violence by her followers.
| would like the record to be set straight.

| declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct. Executed on July 28 2019.

ny. P.0. Coonan

Daniel J. Bernstein

 

Case No. 4:19-cv-01751-DMR 7 BERNSTEIN DECL. IN SUPPORT OF PLA’S
OPP. TO DEF’S ANTI-SLAPP MTN

 
